DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
As will be noted below regarding claim 8, the language used in paragraphs 0032-0033 is contradictory.  Paragraph 0032 states that the optical path difference between the detection light path and reference light path “may also be designed to be a common multiple of half wavelengths of all wavelength light of the incident light B1”.  In a plain reading of this phrase, this means that the same integer is used to multiply the half wavelength of the first and second wavelength lights in order to determine the optical path differences between the detection and reference light paths.  However, this contradicts Equation 1 as found in the same paragraph, which states that the path difference d = m x 1/2λ1 = n x 1/2λ2.  Here, m and n are “independent” integers, which the examiner takes to mean that these integers are different (otherwise, there is no way to actually make d be equal to both equations if the wavelengths are different).  Paragraph 0033 also states that “a common multiple” (m times, n times) of a half wavelength is required.  This makes the specification unclear, as it is not clear whether “a common multiple” means that integers m and n must be the same (which means the equation would not give the recited result), or if m and n are truly different (i.e. independent).
A similar objection is made for paragraphs 0046 and 0047 (as will be discussed more below regarding claim 14).  Paragraph 0046 states that the detection light path may be designed to be a “common multiple of half wavelengths of all wavelength light of the incident light M1”.  1’ = b x 1/2λ2’.  Here, a and b are “independent” integers, which the examiner takes to mean that these integers are different (otherwise, there is no way to actually make L3+L4+L5+L6+L7+L8 be equal to both equations if the wavelengths are different).  Paragraph 0047 also states that “a common multiple” (a times, b times) of a half wavelength is required.  This makes the specification unclear, as it is not clear whether “a common multiple” means that integers a and b must be the same (which means the equation would not give the recited result), or if a and b are truly different (i.e. independent).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A light splitting element vertically intersecting with the central axis . . .” in claims 1-14.
“A reflecting element disposed between the light splitting element and the convex mirror” in claims 1-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 8, the claim recites, in part, “an optical path difference between the detection light path and the reference light path being equal to a common multiple of a half wavelength of the first wavelength light and a half wavelength of the second wavelength light”.  In a plain reading of this limitation, this means that the same integer is used to multiply the half wavelength of the first and second wavelength lights in order to determine the optical path differences between the detection and reference light paths.  However, this contradicts Equation 1 as found in the specification, which states that the path difference d = m x 1/2λ1 = n x 1/2λ2.  Here, m and n are “independent” integers (see paragraph 0032 of the instant specification).  Paragraph 0033 then goes on to state that “a common multiple” (m times, n times) of a half wavelength is required.  This leads to a clarity issue with claim 8, as it is unclear, when read in light of the specification, whether “a common multiple” means that integers m and n must be the 
As for claim 14, the claim recites, in part, “the detection light path being equal to a common multiple of a half wavelength of the first wavelength light and a half wavelength of the second wavelength light”.  In a plain reading of this limitation, this means that the same integer is used to multiply the half wavelength of the first and second wavelength lights in order to determine the optical length of the detection light path.  However, this contradicts Equation 2 as found in the specification, which states that the detection path length L3+L4+L5+L6+L7+L8 = a x 1/2λ1’ = b x 1/2λ2’.  Here, a and b are “independent integers” (see paragraph 0046 of the instant specification).  Paragraph 0047 then goes on to state that “a common multiple (a times, b times) of a half wavelength is required.  This leads to a clarity issue with claim 14, as it is unclear, when read in light of the specification, whether “a common multiple” means that integers a and b must be the same (which means the equation would not give the recited result), or if a and b are truly different (i.e. independent).  Clarification is required.
For purposes of examination below, the examiner will take “common multiple” to mean that the number multiplied by the first wavelength is different than the number multiplied by the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prater et al (2021/0164894).
Regarding claim 1, Prater (Fig. 13) discloses a reflective condensing interferometer for focusing on a preset focus, comprising a concave mirror set 1308 having at least a first concave surface portion (the portion to the left of the input light beam 1302) and at least a second concave surface portion (the portion to the right of the input light beam 1302) which are oppositely located on two sides of a central axis (defined by the path of input light beam 1302) and are concave on a surface facing the central axis and the preset focus (see Fig. 13 – the preset focus is the location where object 112 is located – along with paragraphs 0126-0127, which discuss interferometric objective 1300 focusing probe light onto sample 112), wherein the central axis passes through the preset focus (see paragraph 0126 and Fig. 13), and light is preset to be 
	As for claim 2, Prater discloses that the convex mirror is symmetrically disposed on the central axis relative to the central axis, and the first concave surface portion and the second concave surface portion are symmetrically disposed on the two sides of the central axis relative to the central axis (see Fig. 13 and paragraphs 0126-0127 – the convex mirror is disposed on the central axis relative to the central axis by virtue of it being directly in the path of the input beam, and the concave mirror portions are symmetrically disposed on both sides of the central axis).
	As for claim 3, Prater discloses that a distance of the light splitting element relative to the convex mirror is adjustable (see paragraph 0127 – “partial reflector 1312 may also have an adjustable position, for example to adjust the relative optical phase between the light reflecting from the partial reflector 1312 and the sample 112.  Such adjustment can be manual, motorized, actuated with an electronically controllable actuator, for example piezoelectric device, voice coil or other device that moves in response to an input signal.”). 
	As for claim 4, Prater discloses that the light splitting element has a first side surface facing the convex mirror (top side of partial reflector 1312) and a second side surface facing away from the convex mirror (bottom side of partial reflector 1312), and an inner surface of the 
	Regarding claim 6, Prater (Fig. 13) discloses a reflective condensing interferometer for focusing on a preset focus, comprising: a concave mirror set 1308 having at least a first concave surface portion (the portion to the left of the input light beam 1302) and at least a second concave surface portion (the portion to the right of the input light beam 1302) which are oppositely located on two sides of a central axis (defined by the path of input light beam 1302) and are concave on a surface facing the central axis (see Fig. 13); a convex mirror 1306 disposed on the central axis and convex toward the concave mirror set (see Fig. 13 and paragraph 0126); a light splitting element 1312 vertically intersecting with the central axis on a side of the convex mirror facing away from the concave mirror set (see Fig. 13 and paragraph 0127); and a reflecting element 1316 disposed between the light splitting element and the convex mirror (see Fig. 13 and paragraph 0127); wherein when incident light is incident toward the convex mirror from a side of the convex mirror facing away from the light splitting element in parallel to the central axis, the incident light is sequentially reflected by the convex mirror and the first concave surface portion or the second concave surface portion toward the preset focus, and when passing through the light splitting element, the incident light is split by the light splitting element into detection light to be transmitted toward the preset focus and reference light to be reflected toward the reflecting element; wherein if the detection light and the reference light are split at a first position on the light splitting element, the detection light to be subsequently emitted toward and reflected at the 
	As for claim 7, Prater discloses that the split detection light and reference light pass through a detection light path and a reference light path respectively before convergence, the detection light path being equal to the reference light path (see paragraph 0127 - The distance between the top of partial reflector 1312 and reference reflector 1316 is chosen to be substantially similar to the optical path distance from partial reflector 1312 to the plane where focused spot 1310 in incident on the sample 112. In this way, light reflecting from the sample 112 and the reference reflector 1316 will interfere on the return path to the detector 126 and optional detector 1006.”).
	Regarding claim 9, Prater (Figs. 6 and 13) discloses a reflective condensing interferometer for focusing on a preset focus (here, the examiner notes that while Figure 6 is relied upon for the overall structure, paragraph 0108 states that focusing optic 108 may be a Schwarzschild design; the Schwarzschild design specifics are taken from Figure 13, where they are shown in detail), comprising: a concave mirror set 1308 having at least a first concave 
	As for claim 10, Prater discloses that the convex mirror is symmetrically disposed on the central axis relative to the central axis, and the first concave surface portion and the second concave surface portion are symmetrically disposed on the two sides of the central axis relative to the central axis (see Fig. 13 and paragraphs 0126-0127 – the convex mirror is disposed on the central axis relative to the central axis by virtue of it being directly in the path of the input beam, and the concave mirror portions are symmetrically disposed on both sides of the central axis).
	As for claim 12, Prater discloses that the light splitting element has a first side surface facing away from the convex mirror (top portion of the beam splitter cube 104) and a second side surface facing the convex mirror (bottom portion of beam splitter cube 104), and an inner surface of the first side surface, an inner surface of the second side surface, an outer surface of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Prater et al (2021/0164894).
As for claims 5 and 13, Prater discloses the claimed invention as set forth above regarding claims 1 and 9, respectively, but fails to disclose that the reflective condensing interferometer is disposed in a medium other than air.
However, the examiner takes Official notice as to the well known ability to place an interferometric objective in a medium other than air, such as oil or vacuum, based on the types of In re Leshin, 125 USPQ 416.
As for claim 8, Prater discloses the claimed invention as set forth above regarding claim 6.  Prater also discloses that the incident light has first wavelength light (light 1302 comes from a visible or ultraviolet light source) and second wavelength light (light 1304 comes from an infrared light source), and discloses that the split detection light and reference light pass through a detection light path and a reference light path respectively before convergence (see paragraph 0127).  Prater, however, fails to disclose, in the best understanding of the examiner, that an optical path difference between the detection and reference light paths are equal to a common multiple of a half wavelength of the first wavelength light and a half wavelength of the second wavelength light.
As noted above regarding the 35 USC 112(b) rejection of this claim, “common multiple” is interpreted to mean that the number multiplied by the first wavelength is different than the number multiplied by the second wavelength, as this is the only way to properly rectify the equation found in the specification.  That being said, the examiner takes Official notice as to the well known fact that, for interference to occur, the optical path difference between the reference light and measurement light in an interferometer must be within the coherence length of the light source(s) used in the measurement.  
In re Japikse, 86 USPQ 70), and this arrangement would allow for the device of Prater to continue to provide interferometric measurements as would be expected by the skilled artisan.
As for claim 11, Prater discloses the claimed invention as set forth above regarding claim 9, but fails to disclose that a distance of the light splitting element relative to the convex mirror is adjustable in the embodiment shown in Fig. 6.  
However, Prater teaches, in paragraph 0127, the desirability of adjusting the light splitting element’s position relative to the convex mirror.  Prater states, “partial reflector 1312 may also have an adjustable position, for example to adjust the relative optical phase between the light reflecting from the partial reflector 1312 and the sample 112.  Such adjustment can be manual, motorized, actuated with an electronically controllable actuator, for example piezoelectric device, voice coil or other device that moves in response to an input signal.”
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make a distance of the light splitting element relative to the convex mirror be adjustable in the embodiment of Fig. 6 of Prater, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  Additionally, as taught by Prater (quoted above), 
	As for claim 14, Prater discloses the claimed invention as set forth above regarding claim 9.  Prater also discloses that when incident light is incident toward the convex mirror from a side of the convex mirror facing the light splitting element in parallel to the central axis, the incident light is split by the light splitting element into detection light for reflection and reference light for transmission when passing through the light splitting element (see Fig. 6), and the detection light is sequentially reflected by the convex mirror and the first concave surface portion or the second concave surface portion to be emitted toward the preset focus and then reflected at the preset focus (inherent to the operation of a Schwarzschild objective; see also Fig. 13); and wherein the detection light reflected at the preset focus is sequentially reflected by the second concave surface portion or the first concave surface portion and the convex mirror to be transmitted through the light splitting element as emergent light (inherent to the operation of a Schwarzschild objective; see also Fig. 13); and wherein the incident light has first wavelength light (light 102 from light source 100, which is a visible source) and second wavelength light (light from IR source 114), and the detection light has a detection light path from leaving the light splitting element to returning to the light splitting element (this is the path the light would travel from exiting the beam splitter, through the Schwarzschild objective as seen in Fig. 13, and then returning to the beam splitter).
	Prater, however, fails to disclose that the incident light is split by the light emitting element into detection light for transmission and reference light for reflection, and that the detection light path being equal to a common multiple of a half wavelength of the first wavelength light and a half wavelength of the second wavelength light.
In re Japikse, 86 USPQ 70).
Regarding the path length difference, as noted above regarding the 35 USC 112(b) rejection of this claim, “common multiple” is interpreted to mean that the number multiplied by the first wavelength is different than the number multiplied by the second wavelength, as this is the only way to properly rectify the equation found in the specification.  That being said, the examiner takes Official notice as to the well known fact that, for interference to occur, the optical path difference between the reference light and measurement light in an interferometer must be within the coherence length of the light source(s) used in the measurement.  
Given that the light sources of Prater are lasers (see paragraphs 0049 and 0065, for instance), and these are longer coherence length sources, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the location of the beam splitting element in Prater so that detection light path is equal to a common multiple of a half wavelength of the first and a half wavelength of the second wavelength light, since it has been held that rearranging parts of an invention involves only In re Japikse, 86 USPQ 70), and this arrangement would allow for the device of Prater to continue to provide interferometric measurements as would be expected by the skilled artisan.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  DE 10 2011 000 213 to Niehues discloses an interferometer with a Schwarzschild interferometric objective (see Fig. 1) that could be used to reject at least claim 1, as does “Ultraviolet interferometry with apochromatic reflection optics” by Emer et al (see Fig. 1).  Additionally, “Theory and design of Schwarzschild scan objective for Optical Coherence Tomography” by Lan et al. discloses using a Schwarzschild objective in an Optical Coherence Tomography interferometer (see Fig. 1), and US Pat. 6,522,717 to Murakami et al. discloses a soft x-ray microscope that uses a Schwarzschild objective (see Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 24, 2022